Case 1:21-cv-21831-MGC Document 1 Entered on FLSD Docket 05/14/2021 Page 1 of 5
Pro
..-
    Se l(Rev,12./
               '
               -.
                 16)Complai
                      .
                          ntforaCïvilCase                                                               .    .-                                  -




                                  U M TED STATES D ISTRICT C OURT
                                                                forthe
                                                               Districtof

                                                                     Division


     =v./ z xA ,                                                           CaseNo.
'
Jazr +w .ew w/
.                                                                                    (tobc//leéinb,
                                                                                                  ptheClerk'
                                                                                                  '        JOy ce)
zzz-' z'A             Nszzz?-
                         lvufnfT
                          .    .Frl.)
(WritethefullnameofeachJeïntz   f w/,oisslingt
J'l/z name:ofalltheJëcfnfr cannothtint
                                              /lf.
                                                 gcomplaint.
                                         heJptzccabove,
                                                                          JuryTrial:(checkonv I--Iyes F-lxc
pleaaewrite ''
             u
             çceattached'
                        'inthegvceand cffac: anadditioncl
Jugewîththefullli
                stofnames.
                         )
     @X     /J'AZz g' AX
                       * I                                                                    FILED B                                 D
     ## Y Z +//4* / MXX'                                                                                                                ,   C.
     zz z /. .> /z                                                                                  MAt 13 2221
                       Defendant4,$                                                                  A9,4Gf:1.A t-''-. r.
                                                                                                                        JC)i7t .t7
F ritel/le-
          fuffnameofeachJe/cnrfz'
                                zn/w/l
                                     si.
                                       zbeingJ'
                                              uel Xthe                                              (7
                                                                                                     .)!.'.Rh.IJ5$'l'.l1s't1.t' ;'
                                                                                                                                 t.
nczne.
     rofallthedefert
                   dantzcannot?tinthespaceabove,pleaae                                             t'
                                                                                                    ;t 3(.  -
                                                                                                            )f1 't7$ Fv!)    ..%
                                                                                                                               .N!I
write ''
       Jceattached''in thelpcccand cffac:an addïtï/ntalpcge
witht
    hefullDJ/ofnamez)

                                            CO U LAINT FO R A CIVV CA SE

1.        ThePartiesto This Com plaiut
          A.       ThePlaintifftsl
                   Providetheinform ation below foreach plaintiffnamed in thecomplnint. Attzch additionalpagesif
                   needed.
                                                                                              t
                              Nam e                                             .         /
                                                                                                    *         ,
                              SteetAddress                           ''
                                                                     j


                              City andCotmty                   zx//>#
                                                                    ' 7/ '
                              Stateand Zip Code                '
                                                               z2           .83// 7
                              TelephoneNum ber                   7% -s -
                                                                       aw -+5/ 7
                              E-mailAddzess                               *M a ly.s- 4- .7. ,,v

          B-       TheDefendantts)
                   Provide the iaforznation below foreach defendantnam ed iz tlne complaint,whetberthe defendantisan
                   Zdividual,agovernmentagency,arlorgacizadon,oracorporation. Foran individualdefendact '
                   includetheperson'sjob ortitle(fknown).Attachaddifonalpagesifneeded.

                                                                                                                                      Page1of S
Case 1:21-cv-21831-MGC Document 1 Entered on FLSD Docket 05/14/2021 Page 2 of 5

ProSe1rpav.12/16)ComolaintforaCivilCaue                       .            -   -us-     .--

                 DefendantNo.1
                          Name
                          Job orTitle(Lf*own)
                                                      #z,/?7.Z 'X
                          SteetAddress
                                                                  @'
                                                          e
                          City and Cotmty
                          Stateaud Zip Code                     2
                          TelephoneNum ber            uFr.
                                                         f'-5 83 --<z* >
                           E-mailAdclress (Lfknown)

                  DefendantNo.2
                         Nam e
                           Job orTitle(t-known)
                           SteetAddress
                           City and County
                           Stateand Zip Code
                           TelephoneNllmber
                           E-mailAddress(Lfknown)

                  DefendantNo.3
                           Name
                           Job orTitle (Lfl
                                          mown)
                           SkeetAddress
                           Cityand Cotmty
                           State and Zip Code
                           TelephoneNumber
                           E-mailAddress(Lfknown)

                  DefendantNo.4
                           N ame
                           Job orTille(Lfl
                                         mown)
                           SteetAddress
                           City and Colmty
                           State and Zip Code
                           TelephoneNumber
                           E-mailAddzesslLflmovnl


                                                                                      Page2of 5
Case 1:21-cv-21831-MGC Document 1 Entered on FLSD Docket 05/14/2021 Page 3 of 5

ProS:l(Rev.12/16)ComplaintforaCi
                               vilCase                                                - -.         ..
                                                                                                    -        -

1I. ' BasisforJurisdictiou
        Federalcourtsazecourtsoflimitedjuzisdiction(limitedpower).Oenerally,onlytwotypesofcaescanbe
        heardic federalcourt:casesinvolving afederalquestioc and casesinvolvingdiversity ofcitizenship ofthe
        parties.Under28U.S.C,j1331,acasearisingundertheUuited StatesConstitution orfederallawsork'
                                                                                                 eafes
        isafederalquesdon case.Under28U.S.C,51332,acaseinwilichacitizenofoneStatesuesacidzen of
        anotherState ornatioc andtheam otmtats'takeismorethac $75,000 isadiversity ofcitizenship case. In a
        diversity ofcitizerzsl
                             nip ca-
                                   se,no defendantmaybea citizen ofthesnnneStateasany plaintiff.

        Whatisthebasisforfederalcourtjurisdicdon? (checkallthatappl
                                                                  y)
                    ederalquestion                         Diversit'
                                                                   y ofcitizecsiiip


        Fillouttheparap aphsinthissection thatapply to tiliscm e.

        A-       IftheBasisforJurisdiction LsaFederalQuestion
                 Listthespecifu federalstat
                                          ktes,federaltreaues,and/o provisionsoftheUzzitedstatesconstitutionthat
                 areatissuei
                           ntHEcase.J NJVZ                   XZ/V/'f


         B.      IftheBasisforJurisdiction I.sDiversity ofCitizenship

                          ThePlaintifftsl
                                  Iftileplaintiffis an individual
                                  Theplnintl '
                                             ff (name)                                                  ,isa citz
                                                                                                                'en ofthe
                                   Stateof(name)                                               .

                                  Iftheplaintif isacop oration
                                  Theplaintiff, (name)                                                  ,isincop orated
                                   tmderthe laws ofthe Stateoflncntel                                                       ,
                                   and hnqitsprincipalplaceofbusicessi'
                                                                      nthe State ofrntrzae,l


                          Ffmore/J;= oneNaïnfi
                                             fj'fanamedinthecomplaint,cffar/lanadditionalpageprovidingthe
                          g= :informationforeachctftfï/ït/ntzf.
                          .                                   pltnïnfzl
                                                                      Fl
                 2.       TheDefendantts)
                          a.      Ifthe defendantisan individual
                                  n e defendant, (name)                                                 ,isa citizen of
                                  theStateof(name)                                                  .Ori.
                                                                                                        sa citizen of
                                  (Areïgnnation)
                                                                                                                  Page3 of 5
Case 1:21-cv-21831-MGC Document 1 Entered on FLSD Docket 05/14/2021 Page 4 of 5

ProSe1t
      '
      Rev,12/16 Com lai
                      ntforaCi
                             vilCase


                                Ifthedefendantisacop oraion
                                Thedefendant (name)                                        ,isincom oratedunder
                                thelawsofthe Stateof(name)                                           ,and ha.
                                                                                                            si1s
                                principalplaceofblzsinessi'
                                                          ntheStateof(name)                                        .
                                Orisincoporatedtmdertllelawsof(foreignnation)                                      ,
                                and hasitsprincipi place ofbtlsinessi'
                                                                     n(name)                                       .

                        (Ifmorethanonedefendr tisnamedfn thecopgft     zïnf,attach= addîtionalpageArt
                                                                                                    n7'
                                                                                                      tffFlg the
                        â'tzrneinformationforeach additionaldefendant)
                        n eAm otmtin Controversy
                        Theam otmtin contoversy-theamounttheplaintif claim sthedefendnm owesortlneam olmtat
                        stake-ismoretilan$75,000,notcokmtinginterestandcostsofcourt,becakue(e-nplainl:




*
rIT.    Statem entofClaim
        W ritea shortand plain statementofthe claim .Do notmal  ce legi argllnnents.Statea.
                                                                                          sbriefly a.
                                                                                                    spossiblethe
        factsshowing thateach plaintif isenftledtothe dam agesorotherreliefsought. Statehow each defendantw as
        involved and whateach defendantdidthatcaused the plaintiffharn' n orviolatedtileplaintiffsrights,including
        the datesand placesofthatinvolvementorconduct.lfm orethazlone claim isasserted,nllrnbereach claim and
        writea shortacdplai' nstatem entofeach clnim i'
                                                      n aseparateparaw aph.Atlach addidonalpagesifneeded.




                                                                                   l



1V .    Relief
        Statebriefy aoz precisely whatdam ages orotherrelieftheplaintif a.
                                                                         s1c,
                                                                            sthe courtto order. Do notm akelegal
        arguments. Includeany basisforclnsming thatthe wrongsalleged arecontinuing atthe presenttim e.lnclude
        the amotmt.
                  sofany actualdam agesclnirned forthe actsalleged andthe basisfortheseamounts.Include any
        plmitiveorexemplarydamagesclaimet theamounts,andthereasocsyou claim youareentilledto actllnlor
        puuitive m oney dam ages.




                                                                                                           Page4of5
Case 1:21-cv-21831-MGC Document 1 Entered on FLSD Docket 05/14/2021 Page 5 of 5

PrQSp--l--meyo1
              J.
               /16)CopplaintforaCivilCase                                                 -      . - . .- s. ,u
                                                                                                              -.




V.       Certifcation and Closing
         UnderFederalRuleofCivilProcedure 11,by signing below,Icertl'fy tothebestofmyu owledge,information,
         andbeliefthatthiscomplaint:(l)isnotbeingpresentedforarlimproperpurpose,such astoharass;cause
         lmmecessary delay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexisting1aw orby a
         nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)tbefac' hlalcontenfonshave
         evidentiary supportor,ifspecï cally so identifed,willlikely'haveevidentiary supportaûerare%onable
         opporttmity forfurtherinveitigationordiscovery;and (4)thecomplnintoienvisecomplieswiththe
         requirem entsofRule 11.

                   ForPartie:W ithoutan Attorney
                   1ag'eeto pzovidethe Clerk'sOc cewitlna'
                                                         ny changesto my addzesswhere cu e-relatedpapersmaybe
                   served.Iunderstand thatmy failuretokeep a currentaddress on Sle with the Clerk'sOo ce may resull
                   i'
                    nthedism issalofmy cae.

                   Dateofsiring:            f/3 >

                   SignatureofPlainfff
                   Rinted Nam eofPlaintiff                              '

          B.       ForAttorueys

                   Dateofsir ing:


                   Sir atureofAttomey
                   PlintedNam eofAttorney
                   BarNumber
                   N= e ofLaw FH
                   SteetAddress
                   Stateacd Zip Code
                   TelephoneNum ber
                   E-mailAddress




                                                                                                             Page5of5
